DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference “110” and “130” is used to refer to the sidewall of the tool chest in fig. 1, 2, and 3. As per the provided description, the reference “110” refers to the base portion.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the recommended word limit. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 17 recites the limitation “gas shocks are operably coupled to the lid at a hanger bolster”. However, the provided specification and drawing indicates that the gas shocks are operably coupled to the lid at a hinge bolster. For the purpose of examination,  it will be considered that the 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knaack ( US 4288134).
Regarding claim 1, Knaack discloses A tool chest (See annotated fig. below) comprising: a base portion (See annotated fig. below); two opposing sidewalls extending substantially parallel to each other on opposite sides of the base portion to define a tool repository between the sidewalls (See annotated fig. below); and a foldable lid (Fig.1,5;See annotated fig. below) that has a closed position covering a top of the tool chest (Fig.1) and at least a part of a front of the tool chest (Fig.1) , and an open position in which both the top of the tool chest and the part of the front of the tool chest are open to provide access to the tool repository (Fig.5), wherein the lid comprises a top section (See annotated fig. below), an overhang portion (See annotated fig. below) and a front section (68; See annotated fig. below), wherein the top section is rigidly attached to the overhang portion such that the overhang portion extends perpendicular to the top section (Fig.5; Col4, Line 50-54), wherein the front section is hingedly attached to the overhang portion (Fig.5; Col4, Line 50-54)such that the front section extends substantially parallel to the overhang portion in the closed position and substantially perpendicular to the overhang portion in the open position(Fig.1;5) , and wherein a hanger space (The space created by the overhang space is considered to be the hanger space; Fig.6,67) is formed between the front portion and the top portion when the lid is in the open position.

    PNG
    media_image1.png
    506
    519
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7,12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack as applied to claim 1 in view of Conrad (US 20060163981).

Conrad is in the field of endeavor and discloses a tool chest wherein the top section includes a hanger support bolster (46; Para 34) from which a plurality of harness hooks (70) are suspended (Fig.3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack to incorporate top section that includes a hanger support bolster from which a plurality of harness hooks are suspended as taught by Conrad for the purpose of hanging items (para 47).

Regarding claim 3, Knaack-Conrad discloses the hangar support bolster is disposed proximate to the overhang portion (The term proximate is considered to be a relative term. Hence, under the broadest reasonable interpretation, the hangar support bolster is considered to be approximate to the overhang portion) .

Regarding claim 4, the limitation “the harness hooks are configured to retain a hanging item thereon in the hangar space when the lid is in the open position and between the sidewalls when the lid is in the closed position.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
See MPEP § 2114(II).


Regarding claim 6, Knaack-Conrad does not explicitly discloses the use of a net is operably coupled to the top section to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.
However, the use of net is known to prevent objects from falling or having direct impact.+
+https://en.wikipedia.org/wiki/Safety_net
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Conrad to incorporate a net underneath the hook for the purpose of catching any object that is suspended from the hook since it is a general knowledge.

Regarding claim 7, Knaack-Conrad does not explicitly discloses the harness hooks include an insertion tab and a hook portion, wherein the hook portion includes a first portion that extends substantially perpendicularly away from an end of the insertion tab and a second portion that is bent to extend toward a plane in which the insertion tab lies.
However, Knaack-Conrad discloses that hooks can be attached to the peg board or to the cross member 46 (Para 47). Peg boards known for having holes that are used to attach hooks. Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Conrad to incorporate holes on the cross member for the purpose of attaching the hooks to the cross bar. It has been held that rearranging parts of an invention involves only routine skill in the art. Since Conrad implements the use of multiple hooks on the top of the tool chest, it can be the reasonably expected that the modified tool chest of Knaack-Conrad would also include a plurality of slots to facilitate hooks.  


Regarding claim 18, Knaack not explicitly discloses the use of a net is operably coupled to the top section to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.
However, the use of net is known to prevent objects from falling or having direct impact.+
+https://en.wikipedia.org/wiki/Safety_net
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Conrad to incorporate a net underneath the hook for the purpose of catching any object that is suspended from the hook since it is a general knowledge.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack as applied to claim 1 in view of Grela (US 20180345478).
Regarding claim 16, Knaack does not explicitly discloses one or more gas shocks extend between the top section of the lid and a corresponding one or more of the sidewalls.
Grela is in the field of endeavor and discloses a tool chest wherein one or more gas shocks (Para 109) extend between the top section of the lid and a corresponding one or more of the sidewalls (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack to incorporate a one or more gas shocks extend between the top section of the lid and a corresponding one or more of the sidewalls as taught by Grela for the purpose of smooth transition when opening and closing the tool chest.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack-Grela as applied to claim 16 in view of Cowie (US 8342580).
Regarding claim 17, Knaack-Grela discloses the one or more gas shocks are operably coupled to the lid.
However,  Knaack-Grela does not explicitly discloses the one or more gas shocks are operably coupled to the lid at a hinge bolster that extends laterally across the top section.
Cowie is in the field of endeavor and discloses locking arm that are operably coupled to the lid at a hinge bolster that extends laterally across the top section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Grela to incorporate a hinge bolster that extends laterally across the top section as taught by Cowie for the purpose of strengthening the top section.

Allowable Subject Matter
Claim 8-11, and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milburn (20170190472) discloses a tool chest wherein the lid is foldable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736